DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-10, 15 and 16 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Petrany (US Pub 20050061033).
Regarding claims 1, 8, 9 and 10: Petrany teaches a glass for a pharmaceutical container and more specifically, a glass tube for a pharmaceutical container (0014). The glass has a composition comprising, in mass%, shown below which meets the composition of claim 1 (note* in addition to the individual contents shown, the contents of Na2O and K2O provide for a Na2O+K2O sum of 5.8, the contents of CaO and BaO provide a ratio of 0 which falls within the less than or equal to 0.4 range).



    PNG
    media_image1.png
    561
    160
    media_image1.png
    Greyscale

Although Petrany does not explicitly disclose the glass composition above having a transmittance as claimed when having a thickness of 1mm, however, given that the composition meets that claimed, one having ordinary skill would reasonably conclude the same properties to exist absent an evidentiary showing to the contrary (MPEP 2112).
Additionally, the Examiner notes for the record that Petrany clearly discusses that glasses according to their invention can be made to have a transmittance at 450nm at a thickness of 1mm within the range claimed (see 0037 and Table 3)
Regarding claims 5-6, 15 and 16: Given that Petrany’s glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrany (US Pub 20050061033) as applied to claim 1 above.
As discussed above, Petrany teaches the invention of claim 1 and specifically, a glass for a pharmaceutical container and more specifically, a glass tube for a pharmaceutical container having the following composition. 



    PNG
    media_image1.png
    561
    160
    media_image1.png
    Greyscale

Regarding claim 2, 11-12 and 18: Although the Al2O3 being 4, the B2O3 being 11.1,  the sum of Na2O and K2O being 5.8 and the Fe2O3 being 1.5 in the composition Example meeting claim 1 above are slightly outside the ranges recited in claim 2, the values are so close (4 Al2O3 is so close to the endpoint 5, 11.1 B2O3 is so close to the endpoint 11, 5.8 Na2O+K2O is so close to the endpoint 6 and 1.5 Fe2O3 is so close to the endpoint 1.2) that not only would one having ordinary skill reasonably conclude them to have the same properties but it has been held by the courts that a prima facie case of obviousness exists where ranges/amounts may not overlap but are merely Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	Additionally, Petrany teaches that glasses according to their invention can be made to have 1-5wt% Al2O3 (see Table 1) which overlaps the range claimed, 10-15wt% B2O3 which overlaps the range claimed,  0-7% Na2O and 0-8% K2O which allows for totals overlapping the range claimed and 0.1-2% Fe2O3 (see Table 1) overlapping the range claimed and it has been held by the courts that a prima facie case of obviousness exists where ranges overlap (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 3 and 13: Although the B2O3 in the composition Example meeting claim 1 above is 11.1 which is slightly outside the range of 9-11 recited in claim 3, similar to the discussed above, the values are so close (11.1 versus 11 for example) that not only would one having ordinary skill reasonably conclude them to have the same properties but it has been held by the courts that a prima facie case of obviousness exists where ranges/amounts may not overlap but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	Additionally, Petrany teaches that glasses according to their invention can also be made to have 10-15wt% B2O3 (see Table 1) which does overlap the range claimed and it has been held by the courts that a prima facie case of obviousness exists where ranges overlap (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 14: Although the composition Example meeting claim 1 above does not explicitly disclose BaO being 0.1-1.8% as recited in claim 4,  Petrany does teach that their glass can be made with a sum of BaO+SrO being 0-4% (Table 1) which allows for individual contents of BaO that overlap the range claimed and it has been held by the courts that a prima facie case of obviousness exists where ranges overlap (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments filed November 15, 2021 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784